Citation Nr: 0603579	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for residuals of 
exposure to radiation.

3.  Entitlement to service connection for residuals of a knee 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956 and from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In March 2004, the veteran submitted a timely substantive 
appeal (VA Form 9).  On it, he indicated that he wishes to 
testify at a Board hearing at the local VA office.  A review 
of the claims file reflects that the veteran has neither been 
scheduled for this hearing, nor has he withdrawn his request 
for a hearing.  The Board finds that a remand is necessary to 
afford the veteran due process of law and to schedule him for 
his requested hearing.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule a hearing for the 
veteran and any witnesses before a Veterans 
Law Judge at his local RO (Houston, Texas), 
offering whichever type he desires, i.e., an 
in-person Travel Board hearing or a 
videoconference hearing.  The RO should 
notify the veteran and his representative of 
the date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


